MEMORANDUM *
Juan R. Gonzalez appeals the district court’s denial of his petition for writ of habeas corpus under 28 U.S.C. § 2241, asserting constitutional defects in his general court-martial conviction for premeditated murder in 1988. Because the military appellate courts, both the Navy-Marine Corps Court of Military Review and the Court of Military Appeals, gave full and fair consideration to Gonzalez’s claims brought before those courts, we uphold the district court’s denial of habeas. Hatheway v. Sec’y of the Army, 641 F.2d 1376, 1380 (9th Cir.1981). Gonzalez’s due process claim based on Fifth and Fourteenth Amendment due process violations arising from the destruction of physical evidence prior to the exhaustion of his military appeals was not brought before the military courts, and the district court denied this claim due to procedural default. We are precluded from considering this claim. See Davis v. Marsh, 876 F.2d 1446, 1448 (9th Cir. 1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.